Citation Nr: 1219726	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The Veteran filed his original claim of entitlement to service connection for a skin rash in June 1989.  An October 1989 rating decision denied this claim.  In February 2003, the Veteran petitioned the RO to reopen his previously denied claim of entitlement to service connection for a skin rash (now classified as psoriasis); however, an August 2003 rating decision declined to reopen the claim.

The present claim was brought by the Veteran in January 2006, at which time the Veteran again petitioned the RO to reopen his previously denied claim of entitlement to service connection for psoriasis.  The March 2006 rating decision declined to reopen the Veteran's claim.  In April 2007, the Veteran submitted a notice of disagreement with this determination, and timely perfected his appeal in January 2008.

In June 2008, the Veteran testified before a Decision Review Officer, sitting in St. Petersburg, Florida, at the RO.  Thereafter, the Veteran testified before a Veterans Law Judge in April 2010, also sitting in St. Petersburg, Florida, at the RO.  Transcripts of both of these proceedings have been associated with the Veteran's VA claims file.

In September 2010, the Board reopened the Veteran's claim of entitlement to service connection for psoriasis and remanded it to the Appeals Management Center (AMC) for additional evidentiary development.


The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veteran provided testimony at a hearing before a Veterans Law Judge in April 2010.  That Veterans Law Judge has since retired from the Board.  The Veteran is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board notified the Veteran of his right to another hearing in May 2012.  Later in May 2012, the Veteran requested to attend a hearing before a traveling Veterans Law Judge in connection with his appeal.

As Travel Board hearings are scheduled by the RO (See 38 C.F.R. §§ 20.700(e), 20.704(a) (2011)), the Board must therefore remand the case to the RO so that a Travel Board hearing can be scheduled.  See also 38 C.F.R. § 20.703 (2011).  

Accordingly, the case is remanded to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board, with the Veteran attending at the RO, pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


